IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-76,378-01, -02, -03 & -04


EX PARTE ROBERT FLORES SAMANIEGO, JR., Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. CR-08-075, CR-08-076, CR-08-077 & CR-08-078 

IN THE 22ND DISTRICT COURT
FROM HAYS COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of four counts
of aggravated assault and sentenced to eighteen years' imprisonment on each count. The Third Court
of Appeals affirmed his convictions. Samaniego v. Texas, Nos. 03-09-00195-CR, 03-09-00196-CR,
03-09-00197-CR & 03-09-00198-CR (Tex. App.-Austin June 10, 2010, pet. ref'd). 
	Applicant contends, among other things, that trial counsel rendered ineffective assistance
because he did not object to the admission of extraneous offense evidence. On September 21, 2011,
we remanded these applications and directed the trial court to determine whether trial counsel
rendered ineffective assistance. On remand, trial counsel filed a response, and the trial court made
findings of fact and conclusions of law. We believe that trial counsel's response and the trial court's
findings and conclusions did not fully address all fact issues necessary to the resolution of
Applicant's claim. Nonetheless, we have undertaken an independent review of all the evidence in
the record. Based on the trial court's findings and conclusions as well as our own independent review
of the entire record, we deny relief.

Filed: January 11, 2012
Do not publish